Case 18-24070-GLT   Doc 247    Filed 08/29/19 Entered 08/29/19 16:04:00   Desc Main
                              Document      Page 1 of 4
Case 18-24070-GLT   Doc 247    Filed 08/29/19 Entered 08/29/19 16:04:00   Desc Main
                              Document      Page 2 of 4
Case 18-24070-GLT   Doc 247    Filed 08/29/19 Entered 08/29/19 16:04:00   Desc Main
                              Document      Page 3 of 4
Case 18-24070-GLT   Doc 247    Filed 08/29/19 Entered 08/29/19 16:04:00   Desc Main
                              Document      Page 4 of 4
